DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8, 11-19, and 23-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has amended independent claims 1, 13, and 24 to recite first and second centrifuge plates or tubes that do not comprise disposable bead tubes, membranes, or spin columns, and argues that the prior art cited in the previous Office Action does not teach the amended claims.  In light of the amendments to the claims, the Examiner has included reference to Fatima et al., who teach a method for DNA extraction from soil without the use of specialized equipment including disposable bead tubes, membranes, or spin columns.  Because reference to Fatima et al., is newly cited, the Examiner will not argue the merits of its teachings here, but will instead rely on the rejection detailed below.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-5, 8, 11, 12, and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (CN 1990863) in view of Reed et al., (US 2009/0215125), and further in view of Fatima et al., (Molecular Biology International (September 2014).
Regarding claims 1, 4, 23, 24, 26, and 27, Wang et al., teach a process for extracting DNA from soil comprising lysing cells in a buffer comprising centrimonium bromide (page 2 paragraph 4, page 3 paragraph 2), washing and re-suspending quartz sand and silica powder in water (page 3 paragraph 1), binding the released DNA to a silica substrate (page 2 paragraph 4, page 3 paragraphs 5 and 6), washing non-DNA from the substrate (page 4 paragraph 2), and eluting DNA in an elution buffer (page 4 paragraph 4). With respect to the first and second centrifuge plates or tubes, the Examiner notes that claim 1 is drafted with open-ended language (comprising) that does not preclude utilizing any number of centrifuge plates or tubes. As such, the Examiner contends that the number of centrifuge tubes taught by Wang et al., is within the scope of the claim. With respect to claim 4, the Examiner contends that any soil sample will comprise some amount of water unless intentionally dried. Wang et al., do not teach a step of drying the soil sample, thus the Examiner contends that the sample contains water. Wang et al., do not explicitly teach the silica powder/water ratio being 1:1; however, the Examiner is reading this limitation as optimization which would have been obvious to one of ordinary skill in the art. The MPEP states that where the general conditions of a claim are taught by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 IIA). Reference to Wang et al., teach binding released DNA to silica powder in an aqueous solution (page 2 paragraph 4, page 3 paragraphs 5 and 6), thus the reference clearly teaches the general conditions of the claims. Based on this view, the Examiner contends that determining the optimal ratio of silica powder to water is nothing more than optimization as one of ordinary skill would have been motivated to adjust reagent volumes and concentrations based on the amount of sample and the volume of the overall extraction. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang et al., wherein the silica powder to water ratio is 1:1 as optimization requires only routine skill in the art. Wang et al, do not teach a sonication buffer comprising cTAB.
Reed et al, teach a process of nucleic acid extraction wherein cells are lysed by sonication in a buffer comprising cTAB (paragraph 0087). Reed et al., also teach that that it is generally preferred that silica particles not be used in cell lysis as silica reduces the efficiency of the extraction process (paragraph 0087). Additionally, Reed et al., teach soil as a suitable sample from which nucleic acids may be extracted (paragraphs 0097, 0098). Reed et al., teach that lysing cells by sonication is well known and routinely utilized to lyse cells (paragraph 0087). Reed et al., also teach that sonication buffers comprise detergents, of which cTAB is a known detergent utilized in sonication buffers (paragraph 0087). The Examiner is reading this combination as combining prior art elements according to known methods to yield predictable results (see MPEP 2141 II A) which would have been obvious to one of ordinary skill in the art. The Examiner contends that based on the teachings of Reed et al., one of ordinary skill in the art would have found it obvious to utilize sonication to lyse cells in a buffer comprising cTAB as both are routine techniques utilized in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang et al., to utilize a sonication buffer comprising cTAB as combining prior art elements according to known methods to yield predictable results requires only routine skill in the art.  Wang et al., in view of Reed et al., do not explicitly teach an extraction method that does not utilize disposable bead tubes, membranes, or spin columns.
Fatima et al., teach a method for soil DNA extraction wherein the method does not require specific equipment (Abstract), and does not utilize disposable bead tubes, membranes, or spin columns (Materials and Methods, sections 2.1.1, 2.1.3).  Fatima et al., teach that it is advantageous to utilize an extraction process that does not require specific equipment as a means of providing a process that is cost-effective and time saving (Results and Discussion page 3, Conclusion page 6).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang et al., in view of Reed et al., to utilize a process wherein specific equipment including disposable bead tubes, membranes, and spin columns are not utilized in order to provide a process that is cost-effective and time saving as taught by Fatima et al.
Regarding claims 3 and 25, Wang et al., teach extraction from 0.5g of soil (page 3 paragraph 2), but do not explicitly teach the sample ranging from 250 to 750 pg. The Examiner is reading the claimed sample mass as being implicit within the teachings of Wang et al., as one of ordinary skill in the art would have recognized that the prior art process would work with smaller volumes of sample and reagents. The Examiner notes that utilizing the amount of soil taught by Wang et al. would generate a greater yield of extracted DNA compared to the instant claims; however, one of ordinary skill in the art would understand that the amount sample and reagents taught by Wang et al., can be reduced when a large yield of DNA is not required. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang et al., wherein the amount of the soil sample ranges from 250 to 750 pg as the sample volume is implicit within the teachings of Wang et al.
Regarding claim 5, Wang et al., teach mixing the soil sample and lysis buffer in a 2ml centrifuge tube (page 3 paragraphs 1 and 2), thus the volume of the sample mixed with lysis buffer meets the limitation of about 2ml as the 2ml is the maximum volume of the vessel holding the sample and lysis buffer.
Regarding claim 8, Reed et al, teach utilizing guanidine thiocyanate at a range of 1M to 6M (paragraph 0086).
Regarding claim 11, Wang et al., teach washing silica substrate by re-suspending and centrifuging twice (page 3 paragraph 7 and page 4 paragraph 2).
Regarding claim 12, Wang et al., teach the buffer solution comprising 1% cTAB (page 3 paragraph 2). The Examiner notes that claim 12 does not require the buffer solution comprising 2% cTAB as the claim specifically states “about” 2%. The Examiner contends that reference to Wang et al., meets the claim limitation as the claim encompasses any percentage less than 2.
Claim(s) 2 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (CN 1990863) in view of Reed et al., (US 2009/0215125) in view of Fatima et al., (Molecular Biology International (September 2014) as applied to claim 1 above, and further in view of Kappel et al., (US 2004/0259162).
Regarding claims 2, 13, and 14, Wang et al., in view of Reed et al., in view of Fatima et al., do not teach 2 mL samples, nor do they teach a multi-well plate having a volume of 8 mL.
Kappel et al., teach a solid phase cell lysis and capture platform wherein a 7.5ml container (paragraph 0135) is utilized for cell lysis and nucleic acid capture (paragraph 0007). Kappel et al., teach that the containers may hold a volume of about 100ml (paragraph 0026). Kappel et al., also teach that the containers can be in the format of a multi-well plate (paragraph 0028). Kappel et al., teach that utilizing the container or multi-well plate provides the advantage of eliminating the need to centrifuge the solution to remove insoluble material (paragraph 0007).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang et al., in view of Reed et al., in view of Fatima et al., to utilize a container or multi well plate as taught by Kappel et al., in order to eliminate the need to centrifuge a solution to remove insoluble material as taught by Kappel et al.
Regarding claim 15, Kappel et al, teach a multi-well plate having 48, 96, 384, and 1536 wells (paragraph 0025), all of which includes 24 wells.
Regarding claim 16, Wang et al., teach the lysis buffer comprising NaCl, TE buffer, and 1% cTAB (page 3 paragraph 2) whereas Kappel et al., teach the lysis buffer comprising PVP and RNase A (paragraph 0117). The Examiner notes that claim 16 does not require the buffer solution comprising 2% cTAB as the claim specifically states “about” 2%. The Examiner contends that reference to Wang et al., meets the claim limitation as the claim encompasses any percentage less than 2.
Regarding claim 17, Wang et al., do not explicitly teach the soil/water ratio being 1:1; however, the Examiner is reading this limitation as optimization which would have been obvious to one of ordinary skill in the art. The MPEP states that where the general conditions of a claim are taught by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 II A). Reference to Wang et al., teach releasing DNA to in an aqueous solution (page 3 paragraphs 2 and 3), thus the reference clearly teaches the general conditions of the claims. Based on this view, the Examiner contends that determining the optimal ratio of soil to water is nothing more than optimization as one of ordinary skill would have been motivated to adjust volumes based on the amount of sample and the volume of the overall extraction. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang et al., wherein the soil to water ratio is 1:1 as optimization requires only routine skill in the art.
Regarding claim 18, Wang et al., teach extraction from 0.5g of soil (page 3 paragraph 2), but do not explicitly teach the soil sample at 500 pg. The Examiner is reading the claimed sample mass as being implicit within the teachings of Wang et al., as one of ordinary skill in the art would have recognized that the prior art process would work with smaller volumes of sample and reagents. The Examiner notes that utilizing the amount of soil taught by Wang et al., would generate a greater yield of extracted DNA compared to the instant claims; however, one of ordinary skill in the art would understand that the amount sample and reagents taught by Wang et al., can be reduced when a large yield of DNA is not required. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang et al., wherein the amount of the soil sample is 500 pg as the sample volume is implicit within the teachings of Wang et al.
Regarding claim 19, Reed et al, teach utilizing guanidine thiocyanate at a range of 1M to 6M (paragraph 0086).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798